In a proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of a fact-finding order of the Family Court, Kings County (Freeman, J), dated July 13, 2006, as, after a fact-finding hearing, found that he neglected the subject child.
Ordered that the fact-finding order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contention, the Family Court correctly found, by a preponderance of the evidence, that he neglected his son by failing to provide him with adequate medical care (see Family Ct Act § 1012 [f] [i] [A]; § 1046 [b] [i]). When the father became aware of the child’s condition, he failed to promptly seek medical care for the child or to follow through on recommendations from medical authorities, thus supporting a finding of neglect (see Matter of William AA., 24 AD3d 1125 [2005]; Matter of Zakrya M., 18 AD3d 754 [2005]). Skelos, J.P, Santucci, Lifson and Garni, JJ, concur.